                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

JAMES YOUNG                                                                        PLAINTIFF


vs.                                  No. 4:18-cv-513

CITY OF LITTLE ROCK, LITTLE ROCK                                                   DEFENDANTS
WATER RECLAMATION AUTHORITY, and
GREG RAMON, in his official capacity

                                             ORDER

       Pending is Plaintiff’s motion to remand. (Docket No. 7). Defendants have responded,

and the motion is ripe for consideration. For the reasons stated below, the motion is granted.

       Plaintiff filed this action in the Circuit Court of Pulaski County (No. 60CV-18-4905) on

July 13, 2018. The complaint stated that jurisdiction and venue were proper in Pulaski County

per Title VII of the Civil Rights of 1964 and Ark. Code Ann. § 16-123-107. In paragraph 42 of

the original complaint, he requested all damages available to him per the Arkansas Civil Rights

Act of 1993 ad well as Title VII of the Civil Rights Act of 1964. In his three enumerated claims

for relief, however, Plaintiff only seeks relief pursuant to the Arkansas Whistle-Blower Act, Ark.

Code Ann. § 21-1-601 et seq., and the Arkansas Civil Rights Act of 1993, Ark. Code Ann. § 16-

123-101 et seq.

       On August 9, 2018, the Water Reclamation Authority and Greg Ramon removed the case

to this Court on the basis that the complaint stated a claim that arose under the laws of the United

States. In his response to the motion, Plaintiff denied that he had made a federal claim.

Subsequently, on October 3, 2018, Plaintiff amended his compliant to clarify that he was not

making a federal claim by removing reference to the request for damages pursuant to the federal
civil rights act.

        The motion to remand the case back to state court (Docket No. 7) is GRANTED. The

Clerk is directed to immediately remand the case back to the Circuit Court of Pulaski County,

Arkansas, Fifth Division. In light of the remand, the Court is not going to rule on the City of

Little Rock’s pending motion to dismiss.

        IT IS SO ORDERED this 3rd day of October, 2018.


                                              __________________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 2
